Order entered January 26, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01712-CR

                                LARRY DUNN, JR., Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-1259904-M

                                           ORDER
       The Court REINSTATES this appeal.

       On January 13, 2015, we granted Lori Ordiway’s motion to withdraw as counsel for

appellant and abated the appeal in order for the trial court to appoint new counsel. We have

received the trial court’s order appointing Ronald Goranson as appellant’s attorney.

       We DIRECT the Clerk of the Court to add Ronald Goranson as appellant’s appointed

attorney of record and to send copies of this order, by electronic transmission, to Ronald

Goranson and to the Dallas County District Attorney’s Office.

                                                      /s/   ADA BROWN
                                                            PRESIDING JUSTICE